DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7-12, 14-16, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No.: US 2018/0210282 A1, “Song”) in view of Sugitani et al (US Publication No.: US 2018/0341147 A1, “Sugitani”).
Regarding Claim 1, Song discloses a color filter substrate (Figure 3), comprising:
A base substrate (Figure 3, base substrate 310);
A black matrix on the base substrate, the black matrix comprising a plurality of openings and a bank surrounding each opening (Figure 3, black matrix 320, bank 335, opening 330);
A color filter layer in each opening (Figure 3, color filter layer 330);
A first planarization layer covering the color filter layer, and the bank protruding relative to the first planarization layer in a direction away from the base substrate (Figure 3, first planarization layer 340, where bank 335 protrudes relative to the planarization layer); 
A second planarization layer covering both the first planarization layer and bank, the second planarization layer comprising a first surface distal to the base substrate (Figure 3, second planarization layer 350); and
A grating layer on the second planarization layer (Figure 3, grating layer 22),
Wherein the first surface of the second planarization layer comprises a first portion and a second portion, an orthographic projection of the first portion on the base substrate at least partially overlaps with 
Song fails to disclose that a vertical distance between the first portion and a surface of the base substrate close to the second planarization layer is greater than a vertical distance between the second portion and the surface of the base substrate close to the second planarization layer.
	However, Sugitani discloses a similar substrate where a vertical distance between the first portion and a surface of the base substrate close to the second planarization layer is greater than a vertical distance between the second portion and the surface of the base substrate close to the second planarization layer (Sugitani, Figure 1, second planarization layer 261, bank 215, where the first portion overlaps 240 and the second portion overlaps 215). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Song to have particular vertical distances of the second planarization layer as disclosed by Sugitani. One would have been motivated to do so for the purpose of reducing stress at a dual layer interface while optimizing a planarization characteristic and a reflow suppression characteristic (Sugitani, Paragraph 0134). 

Regarding Claim 4, Song in view of Sugitani discloses the color filter substrate according to claim 1, wherein the orthographic projection of the first portion on the base substrate falls into the orthographic projection of the plurality of openings on the base substrate (Song, Figure 3, as detailed in the rejection of claim 1, where the first portion overlaps the color filter layer 330 where the openings are disposed). 

Regarding Claim 7, Song in view of Sugitani discloses the color filter substrate according to claim 1.
Song fails to disclose that the vertical distance between the first portion and the surface of the base substrate close to the second planarization layer is 0.2 um to 0.5 um greater than the vertical 
Sugitani also fails to explicitly disclose that the vertical distance between the first portion and the surface of the base substrate close to the second planarization layer is 0.2 um to 0.5 um greater than the vertical distance between the second portion and the surface of the base substrate close to the second planarization layer. However, Sugitani discloses the general environment of the vertical distance at the first portion be greater than a vertical distance at the second portion (Sugitani, Figure 1; Paragraph 0080). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the vertical distance between the first portion and the surface of the base substrate close to the second planarization layer is 0.2 um to 0.5 um greater than the vertical distance between the second portion and the surface of the base substrate close to the second planarization layer is the result-effective variable, and when these distances are optimized to the appropriate value within the specified parameters of a given color substrate, the recognized results of extracting optimizing planarization characteristics are realized. While Sugitani does not directly disclose that the vertical distance between the first portion and the surface of the base substrate close to the second planarization layer is 0.2 um to 0.5 um greater than the vertical distance between the second portion and the surface of the base substrate close to the second planarization layer, Sugitani does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Sugitani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the vertical distance between the first portion and the surface of the base substrate close to the second planarization layer is 0.2 um to 0.5 um greater than the vertical distance between the second portion and the surface of the base substrate close to the second planarization layer for the purpose of reducing stress at a dual layer interface while optimizing a planarization characteristic and a reflow suppression characteristic.



Regarding Claim 9, Song in view of Sugitani discloses the color filter substrate according to claim 1, wherein the grating layer comprises a wire grid polarizer (Song, Paragraph 0089). 

Regarding Claim 10, Song in view of Sugitani discloses the color filter substrate according to claim 1, further comprising a quantum dot material layer, wherein the quantum dot material layer is located in at least a part of the openings (Song, Figure 3, quantum dot material layer 331).
The first embodiment of Song fails to disclose that the quantum dot material layer is located between the color filter layer and the first planarization layer.
However, another embodiment of Song discloses a similar substrate where the quantum dot material layer is located between the color filter layer and the first planarization layer (Song, Figure 7, color filter layer 230, quantum dot material layer 331, first planarization layer 350, second planarization layer 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by the first embodiment of Song to include a color filter layer and quantum dot material layer as disclosed by another embodiment of Song. One would have been motivated to do so for the purpose of transmitting and representing different colors within different regions (Song, Paragraph 0131). 

Regarding Claim 11, Song in view of Sugitani discloses the color filter substrate according to claim 1.
The first embodiment of Song fails to disclose that the color filter layer comprises a red color filter layer, a green color filter layer and a blue color filter layer, and the quantum dot material layer comprises a red quantum dot material layer and a green quantum dot material layer, and wherein the red quantum dot material layer is located between the red color filter layer and the first planarization layer, and the 
However, another embodiment of Song discloses a similar substrate where the color filter layer comprises a red color filter layer, a green color filter layer and a blue color filter layer, and the quantum dot material layer comprises a red quantum dot material layer and a green quantum dot material layer, and wherein the red quantum dot material layer is located between the red color filter layer and the first planarization layer, and the green quantum dot material layer is located between the green color filter layer and the first planarization layers (Song, Figure 7, red color filter layer 230R, green color filter layer 230G, blue color filter layer 330B, red quantum dot material layer 331R, green quantum dot material layer 331G, first planarization layer 350, second planarization layer 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by the first embodiment of Song to include a color filter layer and quantum dot material layer as disclosed by another embodiment of Song. One would have been motivated to do so for the purpose of transmitting and representing different colors within different regions (Song, Paragraph 0131). 

	Regarding Claim 12, Song in view of Sugitani discloses the color filter substrate according to claim 11, wherein the blue color filter layer directly contacts the first planarization layer (Song, Figure 3, blue color filter layer 330B directly contacts the first planarization layer 340). 

	Regarding Claim 14, Song in view of Sugitani discloses the color filter substrate according to claim 1, further comprising a third planarization layer, wherein the third planarization layer is located on a side of the grating layer distal to the base substrate and covers the grating layer (Song, Figure 3, third planarization layer 400). 

	Regarding Claim 15, Song in view of Sugitani discloses a display device, comprising the color filter substrate according to claim 1 (Song, Figure 3; Figure 10). 


	Providing a base substrate (Figure 3, base substrate 310);
	Forming a black matrix on the base substrate, the black matrix comprising a plurality of openings and a bank surrounding each opening (Figure 3, black matrix 320, opening 330, bank 335);
	Forming a color filter layer in the plurality of openings (Figure 3, color filter layer 330); 
	Forming a first planarization layer covering the color filter layer so that the bank protrudes relative to the first planarization layer in a direction away from the base substrate (Figure 3, first planarization layer 340 where bank 335 protrudes away from the first planarization layer 340);
	Forming a second planarization layer covering both the first planarization layer and the bank (Figure 3, second planarization layer 350), the second planarization layer comprising a first surface distal to the base substrate (Figure 3, first surface is the top surface of the second planarization layer 350 facing element 22); and
	Forming a grating layer on the second planarization layer (Figure 3, grating layer 22),
	Wherein the first surface of the second planarization layer comprises a first portion and a second portion, an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of the plurality of openings on the base substrate, an orthographic projection of the second portion on the base substrate at least partially overlaps with an orthographic projection of the bank on the base substrate (Figure 3, second planarization layer 350, where the first portion may be the portion of the top surface (facing element 22) that overlaps with the color filter layer 330, and the second portion may be the portion of the top surface that overlaps with the bank 335).
Song fails to disclose that a vertical distance between the first portion and a surface of the base substrate close to the second planarization layer is greater than a vertical distance between the second portion and the surface of the base substrate close to the second planarization layer.
	However, Sugitani discloses a similar substrate where a vertical distance between the first portion and a surface of the base substrate close to the second planarization layer is greater than a vertical distance between the second portion and the surface of the base substrate close to the second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Song to have particular vertical distances of the second planarization layer as disclosed by Sugitani. One would have been motivated to do so for the purpose of reducing stress at a dual layer interface while optimizing a planarization characteristic and a reflow suppression characteristic (Sugitani, Paragraph 0134). 

Regarding Claim 25, Song in view of Sugitani discloses the method according to claim 16.
The first embodiment of Song fails to disclose that forming the color filter layer comprises: forming a red color filter layer, a green color filter layer, and a blue color filter layer, and the method further comprises: forming a red quantum dot material layer on a side of the red color filter layer distal to the base substrate; and forming a green quantum dot material layer on a side of the green color filter layer distal to the base substrate.
However, another embodiment of Song discloses a similar substrate where forming the color filter layer comprises: forming a red color filter layer, a green color filter layer, and a blue color filter layer, and the method further comprises: forming a red quantum dot material layer on a side of the red color filter layer distal to the base substrate; and forming a green quantum dot material layer on a side of the green color filter layer distal to the base substrate (Song, Figure 7, red color filter layer 230R, green color filter layer 230G, blue color filter layer 330B, red quantum dot material layer 331R, green quantum dot material layer 331G, first planarization layer 350, second planarization layer 400). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by the first embodiment of Song to include a color filter layer and quantum dot material layer as disclosed by another embodiment of Song. One would have been motivated to do so for the purpose of transmitting and representing different colors within different regions (Song, Paragraph 0131). 



Claims 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sugitani in further view of Wang et al (US Publication No.: US 2017/0104042 A1, “Wang”).
	Regarding Claim 2, Song in view of Sugitani discloses the color filter substrate according to claim 1, wherein the first planarization layer comprises a first surface close to the second planarization layer, the bank comprises a first surface close to the second planarization layer (Song, Figure 3, first planarization 340 has a top surface close to the second planarization layer 350 and bank 335 has a first top surface close to the second planarization layer 350).
Song fails to disclose that a material wettability of the first surface of the first planarization layer to the second planarization layer is greater than a material wettability of the first surface of the bank to the second planarization layer.
However, Wang discloses a similar substrate where a material wettability of the first surface of the first planarization layer to the second planarization layer is greater than a material wettability of the first surface of the bank to the second planarization layer (Wang, Paragraph 0034 discloses that the first planarization layer 71 is lyophilic while the bank 61 is lyophobic, so the first surface of the first planarization would have a greater wettability than the first surface of the bank).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first planarization layer and bank as disclosed by Song to have a particular wettability as disclosed by Wang. One would have been motivated to do so for the purpose of reducing costs and simplifying the manufacturing process (Wang, Paragraph 0041).

Regarding Claim 3, Song in view of Sugitani and Wang discloses the color filter substrate according to claim 2.
Song fails to disclose that the first surface of the first planarization layer is lyophilic, and the first surface of the bank is lyophobic.
However, Wang discloses a similar substrate where the first surface of the first planarization layer is lyophilic, and the first surface of the bank is lyophobic (Wang, Paragraph 0034 discloses that the first planarization layer 71 is lyophilic while the bank 61 is lyophobic). 

Regarding Claim 5, Song in view of Sugitani discloses the color filter substrate according to claim 1.
Song fails to disclose that the first planarization layer comprises silicon dioxide, and/or the bank comprises a lyophobic resin.
However, Wang discloses a similar substrate where the first planarization layer comprises silicon dioxide, and/or the bank comprises a lyophobic resin (Wang, Paragraph 0034 discloses that the bank 61 is lyophobic). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bank as disclosed by Song to be lyophobic as disclosed by Wang. One would have been motivated to do so for the purpose of reducing costs and simplifying the manufacturing process (Wang, Paragraph 0041).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sugitani in further view of An et al (US Publication No.: US 2018/0059301 A1, “An”).
Regarding Claim 13, Song in view of Sugitani discloses the color filter substrate according to claim 1.
Song fails to disclose a hard mask layer, wherein the hard mask layer is located on a side of the grating layer distal to the base substrate.
However, An discloses a similar substrate comprising a hard mask layer, wherein the hard mask layer is located on a side of the grating layer distal to the base substrate (An, Paragraphs 0079-0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating layer as disclosed by Song to include a hard mask layer as disclosed by An. One would have been motivated to do so for the purpose of using the hard mask layer as an etching layer for the grating layer (An, Paragraph 0101). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Sugitani in further view of An and Hara (US Publication No.: US 2003/0058391 A1).
Regarding Claim 26, Song in view of Sugitani discloses the method according to claim 16.
Song fails to disclose that forming the grating layer comprises: forming an aluminum foil layer on a side of the second planarization layer distal to the base substrate; forming a hard mask layer on a side of the aluminum foil layer distal to the base substrate; performing a nano-imprint lithography on the hard mask layer; and etching the aluminum foil layer to form the grating layer.
However, An discloses a similar method where forming the grating layer comprises: forming an aluminum layer on a side of the second planarization layer distal to the base substrate; forming a hard mask layer on a side of the aluminum layer distal to the base substrate; performing a nano-imprint lithography on the hard mask layer; and etching the aluminum layer to form the grating layer (An, Paragraphs 0079-0101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating layer as disclosed by Song to include a hard mask layer as disclosed by An. One would have been motivated to do so for the purpose of using the hard mask layer as an etching layer for the grating layer (An, Paragraph 0101). 
Further, Hara discloses a grating layer where the aluminum layer is an aluminum foil layer (Hara, Paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grating layer as disclosed by Song to include aluminum foil as disclosed by Hara. One would have been motivated to do so for the purpose of creating an antistatic agent to minimize the spark phenomenon (Hara, Paragraph 0048; Paragraph 0067). 



Allowable Subject Matter
Claims 17, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art of record does not teach or suggest a method of manufacturing a color filter substrate, comprising: providing a base substrate; forming a black matrix comprising a plurality of openings and a bank surrounding each opening; forming a color filter layer in the plurality of openings; forming a first planarization layer covering the color filter layer so that the bank protrudes; forming a second planarization layer covering both the first planarization and the bank, forming a grating layer on the second planarization layer, wherein a vertical distance between a first portion overlapping the plurality of openings and a surface of the base substrate is greater than a vertical distance between a second portion overlapping the bank and the surface of the substrate, wherein forming the second planarization comprises: coating a liquid-film forming material; and curing the liquid film-forming material to form the second planarization layer covering both the first planarization layer and the bank, wherein a contact angle between the liquid film-forming material and the bank is greater than a contact angle between the liquid film-forming material and the first planarization layer, in combination with the remaining features recited in the claim.
The prior art of Song (US 2018/0210282 A1) discloses a method of manufacturing a color filter substrate, comprising: providing a base substrate; forming a black matrix comprising a plurality of openings and a bank surrounding each opening; forming a color filter layer in the plurality of openings; forming a first planarization layer covering the color filter layer so that the bank protrudes; forming a second planarization layer covering both the first planarization and the bank, forming a grating layer on the second planarization layer (Song, Figure 3). Song fails to disclose that a vertical distance between a first portion overlapping the plurality of openings and a surface of the base substrate is greater than a vertical distance between a second portion overlapping the bank and the surface of the substrate, wherein forming the second planarization comprises: coating a liquid-film forming material; and curing the liquid film-forming material to form the second planarization layer covering both the first planarization 
Therefore, Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19 and 22 would be allowable by virtue of their dependence on claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871